EXHIBIT 10.1

LIMITED CONSENT AND AMENDMENT TO THE

LOAN ARRANGEMENT AND REIMBURSEMENT AGREEMENT

LIMITED CONSENT AND AMENDMENT, dated as of May 14, 2013 (this “Consent”), to the
Loan Arrangement and Reimbursement Agreement, dated as of January 20, 2010 (as
amended by the First Amendment to the Loan Arrangement and Reimbursement
Agreement dated as of June 15, 2011, the Limited Waiver dated as of February 22,
2012, the Second Amendment to the Loan Arrangement and Reimbursement Agreement
dated as of June 20, 2012, the Second Limited Waiver to the Loan Arrangement and
Reimbursement Agreement dated as of September 24, 2012, the Third Amendment to
the Loan Arrangement and Reimbursement Agreement dated December 20, 2012, the
Fourth Amendment to the Loan Arrangement and Reimbursement Agreement dated
March 1, 2013, and as further amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Arrangement Agreement”), between
Tesla Motors, Inc. (the “Borrower”) and the United States Department of Energy
(“DOE”). Unless otherwise defined herein, terms defined in the Arrangement
Agreement and used herein shall have the meanings given to them in the
Arrangement Agreement.

WHEREAS, the Borrower intends to enter into a Base Indenture and a Supplemental
Indenture, dated on or about the date hereof, with U.S. Bank National
Association, as trustee (collectively, the “Indenture”) pursuant to which the
Borrower will issue certain Senior Convertible Notes (the “Convertible Notes”)
in an amount that, together with the proceeds of a simultaneous common stock
offering (the “Offering”), is sufficient to repay the Note P Obligations, the
Note S Obligations and all other amounts due and payable by the Borrower under
the Loan Documents in full;

WHEREAS, in connection with the issuance of the Convertible Notes, the Borrower
intends to enter into one or more convertible bond hedge agreements (the “Bond
Hedge Documents”) and one or more issuer warrant agreements (the “Warrant
Documents”);

WHEREAS, the sale and issuance of the Convertible Notes, the Offering, the
execution and performance of the Indenture, the Bond Hedge Documents and the
Warrant Documents and the transactions contemplated thereby are referred to
herein as the “Convertible Note Transactions”;

WHEREAS, at least three Business Days prior to the closing of the Convertible
Note Transactions, the Borrower intends to give notice to the FFB under each of
Note P and Note S (collectively, the “FFB Notes”) of its intent to prepay the
FFB Notes in full upon the closing of the Convertible Note Transactions; and

WHEREAS, the Borrower has requested that DOE consent to the Convertible Note
Transactions and agree to limited amendments to the Arrangement Agreement



--------------------------------------------------------------------------------

solely to the extent necessary to permit the Convertible Note Transactions and
the prepayment of the FFB Notes, and DOE is willing to consent and agree to such
limited amendments on the terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Prepayment of the Notes. (a) The Borrower agrees that (i) at least
three Business Days prior to the closing of the Convertible Note Transactions,
it will deliver a notice to the FFB and DOE in substantially the form of Exhibit
A hereto of its intent to prepay the FFB Notes on the date of the closing of the
Convertible Note Transactions (the “Prepayment Date”), and (ii) on the
Prepayment Date it will use proceeds of the Convertible Note Transactions to
prepay the FFB Notes and to pay all other amounts due and payable by the
Borrower under the Loan Documents in full. Any waiver or extension of the
Prepayment Date following the delivery of such notice shall require the separate
prior written consent of the FFB.

(b) The Borrower shall deliver an irrevocable instruction letter (the
“Instruction Letter”) to the underwriter, trustee or other third party
responsible for making available the proceeds of the Convertible Note
Transactions, which Instruction Letter shall be in form and substance
satisfactory to DOE and shall instruct such underwriter, trustee or other third
party to wire an aggregate amount of proceeds from the Convertible Note
Transactions equal to $460,000,000, or such other amount as the FFB may later
notify the Borrower is the aggregate amount required to prepay the FFB Notes and
all other amounts due and payable under the Transactions Documents in full on
the Prepayment Date, directly to an account of FFB to be designated in such
notice. The Borrower shall cause such Instruction Letter to be countersigned by
such underwriter, trustee or other third party on the date that the underwriting
agreement relating to the Convertible Note Transactions is executed, and shall
deliver a copy of such fully-executed Instruction Letter to DOE on such date.

SECTION 2. Limited Amendments.

(a) DOE hereby consents to the Convertible Note Transactions and agrees, in
reliance on the Borrower’s agreements in Section 1 hereof, that the provisions
of the Arrangement Agreement are deemed amended solely to the limited extent
necessary to permit the Borrower to consummate the Offering, execute and deliver
the Indenture, the Convertible Notes, the Bond Hedge Documents, the Warrant
Documents and the other documents entered into in connection with the
Convertible Note Transactions and for the Borrower to perform its obligations
thereunder. The consent, agreement and amendment set forth in this Section 2
shall automatically expire and be of no further force or effect at 11:59 p.m.
New York time on the Prepayment Date unless the FFB Notes and all other amounts
due and payable under the Loan Documents shall have been paid in full. If the
notice described in Section 1(a) is delivered, any failure of the Borrower to
(i) deliver the fully-executed Instruction Letter in accordance with
Section 1(b) above or (ii) repay the FFB Notes and all other amounts due and
payable under the Loan Documents in full on the Prepayment Date, shall
constitute an Event of Default notwithstanding any grace period or requirement
of notice set forth in Section 10.1 of the Arrangement Agreement.

 

2



--------------------------------------------------------------------------------

(b) This Consent shall automatically expire at 11:59 p.m. New York time on
May 30, 2013 if the Convertible Note Transactions shall not have been
consummated and the FFB Notes and all other amounts due and payable under the
Loan Documents shall not have been paid in full by such time.

SECTION 3. Representations and Warranties. Each of the Obligors hereby
represents and warrants to DOE that:

(a) As of the date hereof, no Default or Event of Default has occurred and is
continuing.

(b) Each of the representations and warranties made by any Obligor in or
pursuant to the Loan Documents (other than the representations and warranties
contained in Article 8 of the Note Purchase Agreement) is true and correct in
all material respects on and as of the date hereof as if made on and as of the
date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case, such representations and warranties were true
and correct in all material respects as of such earlier date).

(c) Each Obligor has all requisite power and authority to execute, deliver,
perform and observe its obligations under this Consent and has duly executed and
delivered this Consent. No board, stockholder or other corporate approvals of
any Obligor are required for this Consent.

SECTION 4. Effect of Consent.

(a) Except as expressly set forth herein, this Consent shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of DOE under the Arrangement Agreement or any other Loan
Document and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Arrangement Agreement or any other provision of the Arrangement Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower or any other Obligor to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Arrangement Agreement or
any other Loan Document in similar or different circumstances.

(b) On and after the date hereof, each reference in the Arrangement Agreement to
“this Agreement”, “hereunder”, “hereof’, “herein”, or words of like import, and
each reference to the “Arrangement Agreement” in any other Loan Document shall
be deemed a reference to the Arrangement Agreement as modified hereby. This
Consent shall be deemed an amendment to the Arrangement Agreement pursuant to
Section 12.1 of the Arrangement Agreement and shall constitute a “Loan Document”
for all purposes of the Arrangement Agreement and the other Loan Documents.

 

3



--------------------------------------------------------------------------------

SECTION 5. Consent and Reaffirmation. (a) Each Guarantor hereby consents to this
Consent and the transactions contemplated hereby, (b) each of the Borrower and
the Guarantors agrees that, notwithstanding the effectiveness of this Consent,
the Guarantee, the Security Agreement and each of the other Loan Documents
continue to be in full force and effect, (c) each Guarantor confirms its
guarantee of the Guaranteed Obligations (as defined in the Guarantee and which
definition, for clarity, incorporates by reference all Note P Obligations and
all Note S Obligations under the Arrangement Agreement as modified hereby), and
each of Borrower and the Guarantors confirms its grant of a security interest in
its assets as Collateral for the Secured Obligations, all as provided in the
Loan Documents, and (d) each of Borrower and the Guarantors acknowledges that
such guarantee and/or grant continues in full force and effect in respect of,
and to secure, the Secured Obligations.

SECTION 6. Governing Law. THIS CONSENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, FEDERAL LAW AND NOT THE LAW OF ANY STATE OR LOCALITY. TO THE
EXTENT THAT A COURT LOOKS TO THE LAWS OF ANY STATE TO DETERMINE OR DEFINE THE
FEDERAL LAW, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH COURT SHALL
LOOK ONLY TO THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE RULES OF
CONFLICTS OF LAWS.

SECTION 7. Counterparts. This Consent may be executed in counterparts of the
parties hereof, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument. The parties
may deliver such counterparts by facsimile or electronic transmission in
Electronic Format. Each party hereto agrees to deliver a manually executed
original promptly following such facsimile or electronic transmission.

SECTION 8. Headings. Paragraph headings have been inserted in this Consent as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Consent and shall not be used in the
interpretation of any provision of this Consent.

[Remainder of page intentionally blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consent as of the day
and year first above mentioned.

 

UNITED STATES DEPARTMENT OF ENERGY By:  

/s/ Frances Nwachuku

  Name:   Frances Nwachuku   Title:   Director, Portfolio Management Division

[Signature Page to Limited Consent]



--------------------------------------------------------------------------------

TESLA MOTORS, INC. By:  

/s/ Deepak Ahuja

  Name:   Deepak Ahuja   Title:   Chief Financial Officer TESLA MOTORS NEW YORK
LLC By:   Tesla Motors, Inc., its sole member By:  

/s/ Deepak Ahuja

  Name:   Deepak Ahuja   Title:   Chief Financial Officer TESLA MOTORS LEASING,
INC. By:  

/s/ Deepak Ahuja

  Name:   Deepak Ahuja   Title:   Chief Financial Officer TESLA MOTORS MA, INC.
By:  

/s/ Deepak Ahuja

  Name:   Deepak Ahuja   Title:   President TESLA MOTORS PA, INC. By:  

/s/ Deepak Ahuja

  Name:   Deepak Ahuja   Title:   President TESLA MOTORS TX, INC. By:  

/s/ Deepak Ahuja

  Name:   Deepak Ahuja   Title:   President

 

[Signature Page to Limited Consent]



--------------------------------------------------------------------------------

NORTHERN NEVADA RESEARCH CO., LLC

By:  

/s/ Deepak Ahuja

  Name:   Deepak Ahuja   Title:   Chief Financial Officer TESLA MOTORS NV, INC.
By:  

/s/ Deepak Ahuja

  Name:   Deepak Ahuja   Title:   President TESLA MOTORS FL, INC. By:  

/s/ Deepak Ahuja

  Name:   Deepak Ahuja   Title:   President

 

[Signature Page to Limited Consent]



--------------------------------------------------------------------------------

Exhibit A

FORM OF PREPAYMENT NOTICE

Federal Financing Bank

Main Treasury Building

1500 Pennsylvania Avenue, NW

Washington, DC 20220

Attention: Mr. Gary Burner, Chief Financial Officer

cc: Loan Programs Office

United States Department of Energy

1000 Independence Avenue, SW

Washington, DC 20585

Attention: Frances Nwachuku

Director, Portfolio Management Division

 

Re: Loan Arrangement and Reimbursement Agreement, dated as of January 20, 2010,
between Tesla Motors, Inc. (the “Borrower”) and the United States Department of
Energy (“DOE”) (as amended, supplemented and restated from time to time, the
“Arrangement Agreement”).

Prepayment Election Notice - Future Advance Promissory Notes P and S (the “FFB
Notes”

Prepayment Date: [            ], 2013

This Prepayment Notice (this “Prepayment Notice”) is being issued pursuant to
the FFB Notes and Section 1 of that certain Limited Consent and Amendment to the
Arrangement Agreement dated as of [            ], 2013 (the “Consent”). Terms
defined in the Consent, the FFB Notes or the Arrangement Agreement and used
herein shall have the meanings given to them therein unless otherwise defined
herein.

We hereby notify you that we expect the Convertible Note Transactions to close
on the Prepayment Date set forth above, and that on such date, the Borrower will
prepay the FFB Notes and pay all other amounts due and payable by the Borrower
under the Loan Documents in full.

Please calculate the Prepayment Price for each Advance as specified in Paragraph
14(d)(3) of each FFB Note and notify us of (i) such Prepayment Prices, along
with a calculation of the aggregate amount required to prepay the FFB Notes and
all other amounts due and payable under the Loan Documents in full on the
Prepayment Date, and (ii) the wire transfer instructions for such prepayments.

[Signature page follows]



--------------------------------------------------------------------------------

Very truly yours, TESLA MOTORS, INC. By:  

 

  Name:   Deepak Ahuja   Title:   Chief Financial Officer